Name: Council Regulation (EC) No 567/2004 of 22 March 2004 amending Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)
 Type: Regulation
 Subject Matter: economic policy;  EU finance;  agricultural policy
 Date Published: nan

 Avis juridique important|32004R0567Council Regulation (EC) No 567/2004 of 22 March 2004 amending Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) Official Journal L 090 , 27/03/2004 P. 0001 - 0002Council Regulation (EC) No 567/2004of 22 March 2004amending Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Treaty concerning the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union(1), and in particular Article 2(3) thereof,Having regard to the Act concerning the conditions of accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia(2), and in particular Article 57(2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament,Whereas:(1) Chapter Va of Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)(3) provides for a support measure to assist farmers meeting recently introduced binding standards.(2) As a result of accession, farmers in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia must deal with a large number of new standards based on Community legislation which they have to respect from the date of accession or at the later date. It is essential to provide support to cover at least a part of the cost of investments required to meet those standards. Therefore, special derogations should be laid down for implementing the "meeting standards" measure in the new Member States.(3) Regulation (EC) No 1257/1999 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1The following paragraph 2b is hereby inserted in Article 33l of Regulation (EC) No 1257/1999:"2b. By way of derogation from Articles 21a, 21b and 21c, costs linked to investments needed to comply with a standard set by the Community before the date of accession, and binding for farmers from this date, or a later date, may be taken into consideration for determining the level of annual support. This possibility is limited to the first three years of the period of support, up to an annual ceiling of EUR 25000 per farm. During this investment period, the degressivity provided for in Article 21c shall not apply. Loss of income and additional costs resulting from compliance with the standard may not be taken into consideration until the end of the investment period.Investments supported under the first subparagraph are not eligible for the support provided for in Chapter I."Article 2This Regulation shall enter into force on 1 May 2004, subject to the entry into force of the 2003 Act of Accession(4).This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 March 2004.For the CouncilThe PresidentJ. Walsh(1) OJ L 236, 23.9.2003, p. 17.(2) OJ L 236, 23.9.2003, p. 33.(3) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by the 2003 Act of Accession.(4) OJ L 236, 23.9.2003, p. 33.